DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Priority
This application has not claimed any domestic or foreign priority.

Response to Amendment
This office action is in response to the amendments submitted on 05/04/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,6,7,8,13-15 and 20 are amended and claims 2 and 16 are canceled.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended claim 7 recites – “capturing, by the one or more computer processors, the real-time audio input of the asset; and updating, by the one or more computer processors, the digital twin of the asset with near real-time audio input.”
Specification, Para [0010] it is stated – “A digital twin continuously learns and updates itself from multiple sources to represent its near real-time status, working condition or position. A digital twin also integrates historical data from past machine usage to factor into its digital model.”
As mentioned in above paragraph the “digital twin” updates itself from multiple sources. After the update it presents its “near real time status”. Nowhere in specification it is mentioned that the “digital twin” is updated by “near real time status”. Rather “near real time status” is the result of update.
Thus, this term has no support from written description and hence rejected with 112(a).
Claim 14 is rejected for similar reason.

Claim 14 is rejected for similar reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8,13,15,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Chapin et al. (US 20200118053 Al) (hereinafter Chapin) in view of Linares et al. ( Linarès et al.” Comparison of several acoustic modeling techniques and decoding algorithms for embedded speech recognition systems." Proceedings of the Workshop on DSP in Mobile and Vehicular Systems, Nagoya, Japan. 2003.) (hereinafter Linares) and further in view of Holzrichter et al. (US 5729694) (hereinafter Holzrichter) and further in view of Liu (US 20190268697 A1) (hereinafter Liu) and further in view of Yardibi et al. (US 20120327745 A1) (hereinafter Yardibi).
Regarding claim 1, Chapin teaches receiving (Para [0025], line 1-3, “The asset performance component 102 (e.g., the digital twin modeling component 104) can receive asset data 114.”), by one or more computer processors (Fig 3, processor 112), a real-time audio input of an asset (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para[0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”) from a mobile device (Para[0053], line 8-13, “The user interface 902 can be presented on a display of a display device such as, but not limited to, computing device, a smart device, a smart phone, a mobile device, a handheld device, a tablet, a computer, a desktop computer, a laptop computer, a monitor device, a portable computing device or another type of display device”. Though this is presented for a different embodiment in Fig 9 still mobile device can be used as a user interface for the embodiment presented in Fig 2. Para [0053], line 1-3 states that – “In an embodiment, the system 900 can be associated with the user interface component 202 (i.e. embodiment in fig 2), the inventory component 302 and/or the works scoping system 50”. Therefore, it is obvious that mobile device can be used for embodiment presented in Fig 2.); 
analyzing, by the one or more computer processors, the real-time audio input using one or more modeling algorithms ( Para[0028], line 1-13, “In an aspect, the digital twin modeling component 104 (i.e. processor )can include an inference component that can further enhance automated aspects of the digital twin modeling component 104 utilizing in part inference based schemes to facilitate learning and/or generating inferences (i.e. analyzing) with respect to the asset data 114 ( According to Para[0025], line 18-29 , this “asset data 114 “ can be real time audio data )and/or identifying similarity with one or more other assets (e.g., one or more other assets with a similar duty cycle, etc.). The digital twin modeling component 104 can employ any suitable machine-learning based techniques, statistical-based techniques and/or probabilistic- based techniques. For example, the digital twin modeling component 104 can employ expert systems, fuzzy logic, SVMs, Hidden Markov Models (HMMs)”.) the baseline is associated with a digital twin (Fig 7, Digital twin model 6061-N and associated score (i.e. baseline) 7021-N. Also based on Para [0029], line 1-3, “The digital twin scoring component 106 can generate a set of digital twin scores for the set of digital twin models”) of the asset (Fig 6, asset 602);
Chapin is silent with regards to
analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.
	Linares teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms (Abstract line 1-20. According to this art “Hidden Markov model (HMM) is a popular acoustic algorithm what works on large amount of parameter (page 3, Section 3.1, line 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms as taught by Linares in view of Chapin into the acoustic analysis of Chapin since the technique of Linares is applied on the acoustic analysis. Therefore, this technique of using an acoustic algorithm to analyze audio input would facilitate intelligent data processing and future calculation.
	The combination of Chapin and Linaries is silent with regards to 
analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Holzrichter teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline (COL 37, line 35 -38, “Another important application is that this automatic method of determining deviations (i.e. establish deviation) from standard (i.e. baseline) speakers saying known sounds, enables algorithms (i.e. acoustic modeling algorithm) to self-adapt the system.”). 
responsive to determining the deviation from the baseline exceeds a predetermined threshold (COL 35, line 39-46, “When certain reference sounds are pronounced and certain difference vector coefficients (i.e. deviation) exceed a predetermined level (i.e. predetermined threshold), the algorithm can trigger an automatic “normalization” of the speaker’s feature vector to that of a reference speaker for more accurate recognition or other applications. Conversely, if the differences (i.e. deviation) become too large, over a short time period, the algorithm could signal appropriate persons that a personnel change in the user of the system has occurred (i.e. responsive to determining a deviation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculation of deviation from baseline and sending response when it exceeds a threshold as taught by Holzrichter in to audio signal processing of Chapin as modified by Linares since the technique of Holzrichter is applied on audio signal processing. Therefore, this technique would facilitate automatic prompt for improvement in audio quality by comparing it with a threshold.
	The combination of Chapin, Linaries, and Holzrichter is silent with regards to iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Liu teaches iteratively directing, by the one or more computer processors (Para[0046], line 16-18, “Therefore, the audio data processed through the preset restoration algorithm may be used as original audio data in the original sound field,”), a user to move the mobile device until a stopping criteria is met (Para[0046], line ,”Exemplarily, if there are multiple sound sources located at different orientations of the user, the user can recognize which sound source plays that voice by tracking the motion of the user (i.e. a user to move the mobile device) in cooperation with the preset processing algorithm”. This tracking is the “stopping criteria”. Until the proper tracking is done the user is going to keep on doing this. Also based on Para [0046], line 1-12, “The target-based sound field audio data refers to the audio data in the sound field, which is received by the target (e.g., the user) in real time through a playback device such as a headset as the user moves. As for the atmos engine in the playback device, information about the position, angle or orientation of the target and the like as well as the audio data information obtained through the preset restoration algorithm may be used as input parameters. After the above- mentioned parameters are processed through the preset processing algorithm, the position, direction or motion trajectory of the sound source may be adjusted accordingly in the virtual scene to follow the target.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met as taught by Liu into audio system of Chapin as modified by Linares and Holzrichter since the technique of Liu is applied on audio system. Therefore, this technique would facilitate dynamic enhancement of audio input by adjusting the user’s position.
The combination of Chapin, Linares, Holzrichter, and Liu is silent with regards to wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset;
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

Yardibi teaches wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the of the asset (Para [0006], “the acoustic pressure waves, and a component signature classification module to compare enhanced acoustic pressure waves with component signatures to classify the acoustic pressure waves into various events to detect faults in the electrical substation. “Also, according to Para [0023], “Thus, the sound source localization module 102 estimates the sound source location area of the desired signal and then beamforming module 104 extracts acoustic activity only within that particular location area.1”. Thus, this statement implies that localization factor works as a stopping criteria and find out a special location. Based on Para [0024] this special location can have various events such as faults or any abnormality).
rendering the real-time audio input to isolate specific abnormal sound (Para [0024], “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify (i.e. isolate from normal sound) faults in substation assets. In one embodiment, received signals from beamforming module 104 are compared with component signatures in a database to classify them into various events. The events may include normal events such as a tap change of a transformer and abnormal events such as faults. The component signatures may be predetermined and stored in a database based on prior investigation on individual assets and may further be augmented in real time (i.e. real time audio) as new type of faults are detected”) and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation (Fig 2, This figure shows the microphone is 52 is placed in multiple positions to collect audio signal. Also based on Para [0020], “For example, if a particular transformer is 100 meters inside the substation boundary and in between the substation boundary and the transformer there are no other assets then the boundary may be reduced by 100 meters. Each of acoustic sensor arrays 52, as a standalone unit, records (i.e. record for storage) acoustic measurements and algorithmically focuses on a particular zone 66 (i.e. multi positioned) to create its own audio profile. This audio profile is then analyzed (i.e. evaluated) to determine the location and type of fault in substation 54. In some embodiments, additional sensor arrays (not shown) dedicated to monitor faults in a particular asset may also be placed near that asset.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acoustic signal for purpose of detecting a fault as taught by Yardibi into the fault determination techniques of Chapin as modified by Linares, Liu, and Holzrichter since the technique of Yardibi is applied on mobile fault detection technique. Therefore, this technique would facilitate a controlled method of fault detection and establish a limit until when it will run and help with unnecessary detection and eventually reduce power consumption and expense of running the system.

 	Yardibi does not explicitly teach in the digital twin of the asset.
	However, Yardibi teaches – “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify faults in substation assets” (Para [0024], line 1-5).
“Classification module 106 may include neural networks, support vector machines, decision trees, or maximum entropy classifier to classify the enhanced acoustic pressure waves.” (Para [0024]).
Thus, Yardibi uses machine learning tool for modeling of asset which is a similar virtual modeling like digital twin. Therefore, it will be obvious for any ordinary skill in the art to combine these teachings of machine learning and hence digital twin to further enhance the fault detection process. 
Regarding claim 8, Chapin teaches receive (Para [0025], line 1-3, “The asset performance component 102 (e.g., the digital twin modeling component 104) can receive asset data 114.”), by one or more computer processors (Fig 3, processor 112), a real-time audio input of an asset (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para[0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”) from a mobile device (Para[0053], line 8-13, “The user interface 902 can be presented on a display of a display device such as, but not limited to, computing device, a smart device, a smart phone, a mobile device, a handheld device, a tablet, a computer, a desktop computer, a laptop computer, a monitor device, a portable computing device or another type of display device”. Though this is presented for a different embodiment in Fig 9 still mobile device can be used as a user interface for the embodiment presented in Fig 2. Para [0053], line 1-3 states that – “In an embodiment, the system 900 can be associated with the user interface component 202 (i.e. embodiment in fig 2), the inventory component 302 and/or the work scoping system 50”. Therefore, it is obvious that mobile device can be used for embodiment presented in Fig 2.); 
analyze the real-time audio input using one or more modeling algorithms ( Para[0028], line 1-13, “In an aspect, the digital twin modeling component 104 (i.e. processor )can include an inference component that can further enhance automated aspects of the digital twin modeling component 104 utilizing in part inference based schemes to facilitate learning and/or generating inferences (i.e. analyzing) with respect to the asset data 114 ( According to Para[0025], line 18-29 , this “asset data 114 “ can be real time audio data )and/or identifying similarity with one or more other assets (e.g., one or more other assets with a similar duty cycle, etc.). The digital twin modeling component 104 can employ any suitable machine-learning based techniques, statistical-based techniques and/or probabilistic- based techniques. For example, the digital twin modeling component 104 can employ expert systems, fuzzy logic, SVMs, Hidden Markov Models (HMMs)”.) The baseline is associated with a digital twin (Fig 7, Digital twin model 6061-N and associated score (i.e. baseline) 7021-N. Also based on Para [0029], line 1-3, “The digital twin scoring component 106 can generate a set of digital twin scores for the set of digital twin models”) of the asset (Fig 6, asset 602);
	Chapin is silent with regards to analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Linares teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms (Abstract line 1-20. According to this art “Hidden Markov model (HMM) is a popular acoustic algorithm what works on large amount of parameter (page 3, Section 3.1, line 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms as taught by Linares in view of Chapin into the acoustic analysis of Chapin since the technique of Needham is applied on the acoustic analysis. Therefore, this technique of using an acoustic algorithm to analyze audio input would facilitate intelligent data processing and future calculation.
	The combination of Chapin and Linaries is silent with regards to 
analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Holzrichter teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline (COL 37, line 35 -38, “Another important application is that this automatic method of determining deviations (i.e. establish deviation) from standard (i.e. baseline) speakers saying known sounds, enables algorithms (i.e. acoustic modeling algorithm) to self-adapt the system.”). 
responsive to determining the deviation from the baseline exceeds a predetermined threshold (COL 35, line 39-46, “When certain reference sounds are pronounced and certain difference vector coefficients (i.e. deviation) exceed a predetermined level (i.e. predetermined threshold), the algorithm can trigger an automatic “normalization” of the speaker’s feature vector to that of a reference speaker for more accurate recognition or other applications. Conversely, if the differences (i.e. deviation) become too large, over a short time period, the algorithm could signal appropriate persons that a personnel change in the user of the system has occurred (i.e. responsive to determining a deviation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculation of deviation from baseline and sending response when it exceeds a threshold as taught by Holzrichter in to audio signal processing of Chapin as modified by Linares since the technique of Holzrichter is applied on audio signal processing. Therefore, this technique would facilitate automatic prompt for improvement in audio quality by comparing it with a threshold.
	The combination of Chapin, Linaries, and Holzrichter is silent with regards to iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Liu teaches iteratively directing, by the one or more computer processors (Para[0046], line 16-18, “Therefore, the audio data processed through the preset restoration algorithm may be used as original audio data in the original sound field,”), a user to move the mobile device until a stopping criteria is met (Para[0046], line ,”Exemplarily, if there are multiple sound sources located at different orientations of the user, the user can recognize which sound source plays that voice by tracking the motion of the user (i.e. a user to move the mobile device) in cooperation with the preset processing algorithm”. This tracking is the “stopping criteria”. Until the proper tracking is done the user is going to keep on doing this. Also based on Para [0046], line 1-12, “The target-based sound field audio data refers to the audio data in the sound field, which is received by the target (e.g., the user) in real time through a playback device such as a headset as the user moves. As for the atmos engine in the playback device, information about the position, angle or orientation of the target and the like as well as the audio data information obtained through the preset restoration algorithm may be used as input parameters. After the above- mentioned parameters are processed through the preset processing algorithm, the position, direction or motion trajectory of the sound source may be adjusted accordingly in the virtual scene to follow the target.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met as taught by Liu into audio system of Chapin as modified by Linares and Holzrichter since the technique of Liu is applied on audio system. Therefore, this technique would facilitate dynamic enhancement of audio input by adjusting the user’s position.
The combination of Chapin, Linares, Holzrichter, and Liu is silent with regards to wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

Yardibi teaches wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the of the asset (Para [0006], “the acoustic pressure waves, and a component signature classification module to compare enhanced acoustic pressure waves with component signatures to classify the acoustic pressure waves into various events to detect faults in the electrical substation.” Also, according to Para [0023], “Thus, the sound source localization module 102 estimates the sound source location area of the desired signal and then beamforming module 104 extracts acoustic activity only within that particular location area.1”. Thus, this statement implies that localization factor works as a stopping criteria and find out a special location. Based on Para [0024] this special location can have various events such as faults or any abnormality);

rendering the real-time audio input to isolate specific abnormal sound (Para [0024], “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify (i.e. isolate from normal sound) faults in substation assets. In one embodiment, received signals from beamforming module 104 are compared with component signatures in a database to classify them into various events. The events may include normal events such as a tap change of a transformer and abnormal events such as faults. The component signatures may be predetermined and stored in a database based on prior investigation on individual assets and may further be augmented in real time (i.e. real time audio) as new type of faults are detected”) and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation (Fig 2, This figure shows the microphone is 52 is placed in multiple positions to collect audio signal. Also based on Para [0020], “For example, if a particular transformer is 100 meters inside the substation boundary and in between the substation boundary and the transformer there are no other assets then the boundary may be reduced by 100 meters. Each of acoustic sensor arrays 52, as a standalone unit, records (i.e. record for storage) acoustic measurements and algorithmically focuses on a particular zone 66 (i.e. multi positioned) to create its own audio profile. This audio profile is then analyzed (i.e. evaluated) to determine the location and type of fault in substation 54. In some embodiments, additional sensor arrays (not shown) dedicated to monitor faults in a particular asset may also be placed near that asset.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acoustic signal for purpose of detecting a fault as taught by Yardibi into the fault determination techniques of Chapin as modified by Linares, Liu, and Holzrichter since the technique of Yardibi is applied on mobile fault detection technique. Therefore, this technique would facilitate a controlled method of fault detection and establish a limit until when it will run and help with unnecessary detection and eventually reduce power consumption and expense of running the system.
Yardibi does not explicitly teach in the digital twin of the asset.
However, Yardibi teaches – “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify faults in substation assets” (Para [0024], line 1-5).
“Classification module 106 may include neural networks, support vector machines, decision trees, or maximum entropy classifier to classify the enhanced acoustic pressure waves.” (Para [0024]).
Thus, Yardibi uses machine learning tool for modeling of asset which is a similar virtual modeling like digital twin. Therefore, it will be obvious for any ordinary skill in the art to combine these teachings of machine learning and hence digital twin to further enhance the fault detection process. 

Regarding claim 15, Chapin teaches receive (Para [0025], line 1-3, “The asset performance component 102 (e.g., the digital twin modeling component 104) can receive asset data 114.”), by one or more computer processors (Fig 3, processor 112), a real-time audio input of an asset (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para[0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”) from a mobile device (Para[0053], line 8-13, “The user interface 902 can be presented on a display of a display device such as, but not limited to, computing device, a smart device, a smart phone, a mobile device, a handheld device, a tablet, a computer, a desktop computer, a laptop computer, a monitor device, a portable computing device or another type of display device”. Though this is presented for a different embodiment in Fig 9 still mobile device can be used as a user interface for the embodiment presented in Fig 2. Para [0053], line 1-3 states that – “In an embodiment, the system 900 can be associated with the user interface component 202 (i.e. embodiment in fig 2), the inventory component 302 and/or the work scoping system 50”. Therefore, it is obvious that mobile device can be used for embodiment presented in Fig 2.); 
analyze the real-time audio input using one or more modeling algorithms ( Para[0028], line 1-13, “In an aspect, the digital twin modeling component 104 (i.e. processor )can include an inference component that can further enhance automated aspects of the digital twin modeling component 104 utilizing in part inference based schemes to facilitate learning and/or generating inferences (i.e. analyzing) with respect to the asset data 114 ( According to Para[0025], line 18-29 , this “asset data 114 “ can be real time audio data )and/or identifying similarity with one or more other assets (e.g., one or more other assets with a similar duty cycle, etc.). The digital twin modeling component 104 can employ any suitable machine-learning based techniques, statistical-based techniques and/or probabilistic- based techniques. For example, the digital twin modeling component 104 can employ expert systems, fuzzy logic, SVMs, Hidden Markov Models (HMMs)”.) the baseline is associated with a digital twin (Fig 7, Digital twin model 6061-N and associated score (i.e. baseline) 7021-N. Also based on Para [0029], line 1-3, “The digital twin scoring component 106 can generate a set of digital twin scores for the set of digital twin models”) of the asset (Fig 6, asset 602);
	Chapin is silent with regards to analyze the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively direct, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Linares teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms (Abstract line 1-20. According to this art “Hidden Markov model (HMM) is a popular acoustic algorithm what works on large amount of parameter (page 3, Section 3.1, line 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms as taught by Linares in view of Chapin into the acoustic analysis of Chapin since the technique of Needham is applied on the acoustic analysis. Therefore, this technique of using an acoustic algorithm to analyze audio input would facilitate intelligent data processing and future calculation.
	The combination of Chapin and Linaries is silent with regards to 
analyze the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline, (Non-teaching part bold).
responsive to determining the deviation from the baseline exceeds a predetermined threshold, iteratively direct, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met.
wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.

	Holzrichter teaches analyzing, by the one or more computer processors, the real-time audio input using one or more acoustic modeling algorithms to establish a deviation from a baseline (COL 37, line 35 -38, “Another important application is that this automatic method of determining deviations (i.e. establish deviation) from standard (i.e. baseline) speakers saying known sounds, enables algorithms (i.e. acoustic modeling algorithm) to self-adapt the system.”). 
responsive to determining the deviation from the baseline exceeds a predetermined threshold (COL 35, line 39-46, “When certain reference sounds are pronounced and certain difference vector coefficients (i.e. deviation) exceed a predetermined level (i.e. predetermined threshold), the algorithm can trigger an automatic “normalization” of the speaker’s feature vector to that of a reference speaker for more accurate recognition or other applications. Conversely, if the differences (i.e. deviation) become too large, over a short time period, the algorithm could signal appropriate persons that a personnel change in the user of the system has occurred (i.e. responsive to determining a deviation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculation of deviation from baseline and sending response when it exceeds a threshold as taught by Holzrichter in to audio signal processing of Chapin as modified by Linares since the technique of Holzrichter is applied on audio signal processing. Therefore, this technique would facilitate automatic prompt for improvement in audio quality by comparing it with a threshold.
	The combination of Chapin, Linaries, and Holzrichter is silent with regards to 
iteratively direct, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met. Wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.
	Liu teaches iteratively directing, by the one or more computer processors (Para[0046], line 16-18, “Therefore, the audio data processed through the preset restoration algorithm may be used as original audio data in the original sound field,”), a user to move the mobile device until a stopping criteria is met (Para[0046], line ,”Exemplarily, if there are multiple sound sources located at different orientations of the user, the user can recognize which sound source plays that voice by tracking the motion of the user (i.e. a user to move the mobile device) in cooperation with the preset processing algorithm”. This tracking is the “stopping criteria”. Until the proper tracking is done the user is going to keep on doing this. Also based on Para [0046], line 1-12, “The target-based sound field audio data refers to the audio data in the sound field, which is received by the target (e.g., the user) in real time through a playback device such as a headset as the user moves. As for the atmos engine in the playback device, information about the position, angle or orientation of the target and the like as well as the audio data information obtained through the preset restoration algorithm may be used as input parameters. After the above- mentioned parameters are processed through the preset processing algorithm, the position, direction or motion trajectory of the sound source may be adjusted accordingly in the virtual scene to follow the target.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include iteratively directing, by the one or more computer processors, a user to move the mobile device until a stopping criteria is met as taught by Liu into audio system of Chapin as modified by Linares and Holzrichter since the technique of Liu is applied on audio system. Therefore, this technique would facilitate dynamic enhancement of audio input by adjusting the user’s position.
The combination of Chapin, Linares, Holzrichter, and Liu is silent with regards to wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the digital twin of the asset.
rendering the real-time audio input to isolate specific abnormal sound; and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation.
Yardibi teaches wherein the stopping criteria is detection of a characteristic of the real-time audio input reflecting a previously identified problem found in the of the asset (Para [0006], “the acoustic pressure waves, and a component signature classification module to compare enhanced acoustic pressure waves with component signatures to classify the acoustic pressure waves into various events to detect faults in the electrical substation.” Also, according to Para [0023], “Thus, the sound source localization module 102 estimates the sound source location area of the desired signal and then beamforming module 104 extracts acoustic activity only within that particular location area.1”. Thus, this statement implies that localization factor works as a stopping criteria and find out a special location. Based on Para [0024] this special location can have various events such as faults or any abnormality);
rendering the real-time audio input to isolate specific abnormal sound (Para [0024], “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify (i.e. isolate from normal sound) faults in substation assets. In one embodiment, received signals from beamforming module 104 are compared with component signatures in a database to classify them into various events. The events may include normal events such as a tap change of a transformer and abnormal events such as faults. The component signatures may be predetermined and stored in a database based on prior investigation on individual assets and may further be augmented in real time (i.e. real time audio) as new type of faults are detected”) and combining multi-positioned audio recording of the real-time audio input to create best recording for storage and evaluation (Fig 2, This figure shows the microphone is 52 is placed in multiple positions to collect audio signal. Also based on Para [0020], “For example, if a particular transformer is 100 meters inside the substation boundary and in between the substation boundary and the transformer there are no other assets then the boundary may be reduced by 100 meters. Each of acoustic sensor arrays 52, as a standalone unit, records (i.e. record for storage) acoustic measurements and algorithmically focuses on a particular zone 66 (i.e. multi positioned) to create its own audio profile. This audio profile is then analyzed (i.e. evaluated) to determine the location and type of fault in substation 54. In some embodiments, additional sensor arrays (not shown) dedicated to monitor faults in a particular asset may also be placed near that asset.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acoustic signal for purpose of detecting a fault as taught by Yardibi into the fault determination techniques of Chapin as modified by Linares, Liu, and Holzrichter since the technique of Yardibi is applied on mobile fault detection technique. Therefore, this technique would facilitate a controlled method of fault detection and establish a limit until when it will run and help with unnecessary detection and eventually reduce power consumption and expense of running the system.
 Yardibi does not explicitly teach in the digital twin of the asset.
However, Yardibi teaches – “Component signature classification module 106 then classifies enhanced acoustic pressure waves from beamforming module 104 into various types of events to identify faults in substation assets” (Para [0024], line 1-5).
“Classification module 106 may include neural networks, support vector machines, decision trees, or maximum entropy classifier to classify the enhanced acoustic pressure waves.” (Para [0024]).
Thus, Yardibi uses machine learning tool for modeling of asset which is a similar virtual modeling like digital twin. Therefore, it will be obvious for any ordinary skill in the art to combine these teachings of machine learning and hence digital twin to further enhance the fault detection process. 

Regarding claim 6, 13, and 20 the combination of Chapin, Linares, Holzrichter, and Liu teaches and Yardibi teaches the limitations of claim 1, 8, and 15 respectively.
Chapin further teaches capturing, by the one or more computer processors (Fig 3, processor 112), a real-time audio input of an asset (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para [0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”); and 
updating, by the one or more computer processors (Para[0035], line 1-1, “Furthermore, the asset data 114 and/or the digital twin scoring data 116 can be static or updated dynamically to provide information in real-time as changes or events occur.”), the machine learning model of the asset (Para[0032], line 1-4, “In certain embodiments, to facilitate generation of the digital twin models, the digital twin modeling component 104 can perform learning with respect to the asset data 114.”) with the real-time audio input (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para[0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”)  , wherein the a machine learning model is used for future diagnostics sessions of the asset (Para[0030], page 5, line 7-16, “for example, the fly-forward forecasting model can employ the set of operational parameters (e.g., the set of historical parameters) for the asset associated with the asset data 114 to forecast future operational characteristics for the asset associated with the asset data 114. Additionally, or alternatively, the asset scoring component 108 can execute the fly-forward forecasting model based on environmental data for the asset associated with the asset data 114.” Also based on Para [0032], line 15-18, “In another aspect, the asset scoring component 108 can perform a set of machine learning computations associated with the fly-forward forecasting model.”).  
Claims 3-4,10-11 and 17-18   are rejected under 35 U.S.C. 103 as being unpatentable over  Chapin  in view of Linares  and further in view of Holzrichter and further in view of  Liu and further in view of Yardibi and further in view of Uhi et al. ( US 20140136539 A1)(hereinafter Uhi) .
Regarding claim 3, 10, and 17 the combination of Chapin, Linares, Holzrichter Liu, and Yardibi teaches the limitations of claim 1, 8, and 15 respectively.
	Yardibi teaches wherein the stopping criteria (Para [0006], “the acoustic pressure waves, and a component signature classification module to compare enhanced acoustic pressure waves with component signatures to classify the acoustic pressure waves into various events to detect faults in the electrical substation.”)
	The combination of Chapin, Linares, Holzrichter Liu, and Yardibi is silent with regards to wherein the stopping criteria is a determination of a reaching a required closeness to a known error-prone location of the asset.
	Uhi teaches wherein the stopping criteria is a determination of a reaching a required closeness to a known error-prone location of the asset (According to Para [0042], “Within this acoustics-based remote diagnosis architecture 100, an audio conditioning unit 200 (i.e. mobile device) of FIG. 2is employed to capture a wide spectrum of the Sound emitted by a printer during its abnormal operation.” To facilitate this abnormal condition detection the unit 200 is placed close to printer 112 which is the error prone location of the asset (Check [0043] and Fig 1-2 for details).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stopping criteria as closeness to error prone area of asset as taught by Uhi into the stopping criteria of Yardibi as modified by Chapin, Linares, Holzrichter Liu, since the technique of Uhi is applied on stopping criteria. Therefore, this technique of capturing sound from proximity of faulty asset would enhance sound quality and reduce efforts and expense of future signal conditioning.
Regarding claim 4, 11, and 18 the combination of Chapin, Linares, 	Holzrichter Liu, and Yardibi teaches the limitations of claim 1, 8, and 15 respectively.
	Yardibi teaches wherein the stopping criteria is a detection of a characteristic of the real-time audio (Para [0006], “the acoustic pressure waves, and a component signature classification module to compare enhanced acoustic pressure waves with component signatures to classify the acoustic pressure waves into various events to detect faults in the electrical substation.” Also, according to Para [0023], “Thus, the sound source localization module 102 estimates the sound source location area of the desired signal and then beamforming module 104 extracts acoustic activity only within that particular location area.1”. Thus, this statement implies that localization factor works as a stopping criterion and find out a special location. Based on Para [0024] this special location can have various events such as faults or any abnormality)
	The combination of Chapin, Linares, Holzrichter Liu, and Yardibi is silent with regards to wherein the stopping criteria is a detection of a characteristic of the real-time audio reflecting a new problem not found in the digital twin of the asset
	Uhi teaches wherein the stopping criteria is a detection of a characteristic of the real-time audio reflecting a new problem not found in the digital twin of the asset (Para [0079], “In addition to diagnosing present abnormal operating conditions of the printer, the exemplary diagnostics may predict the onset of an abnormal condition in the near future (i.e. new problem). While the printer appears to be operating normally, it may emit telltale sounds (real time audio) that indicate a need for maintenance or repair in the near future. For example, a small squeak from a gear may indicate that it will need replacement within two-three months.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopping criteria is a detection of a characteristic of the real-time audio reflecting a new problem not found in the digital twin of the asset as taught by Uhi into the stopping criteria of Yardibi as modified by Chapin, Linares, Holzrichter Liu, since the technique of Uhi is applied on stopping criteria. Therefore, this technique of detecting new problem based on sound effects would facilitate preventive maintenance and reduce downtime and overall cost of operation (Uhi, Para [0080]).
Claims 5,12 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over  Chapin  in view of Linares  and further in view of Holzrichter and further in view of  Liu and further in view of Yardibi and further in view of Uhi et al. ( US 20140136539 A1)(hereinafter Uhi) and further in view of Knezevic et al. ( US-20210155325-A1) (hereinafter Knezevic ).
Regarding claim 5, 12, and 19 the combination of Chapin, Linares, Holzrichter Liu, Yardibi, and Uhi teaches the limitations of claim 4, 11, and 15 respectively.
	The combination of Chapin, Linares, Holzrichter Liu, Yardibi, and Uhi is silent with regards to responsive to determining the new problem is a malfunction of the asset, updating the digital twin to include information about the new problem.
	Knezevic teaches responsive to determining the new problem is a malfunction of the asset, updating the digital twin to include information about the new problem (Para[0013], “Updates to a structural digital twin may capture any structurally relevant changes to the asset, and can be based on, for example, inspection data (e.g. visual inspection, ultrasound thickness measurements, laser scans) (i.e. new problem that is determined based on inspection) or sensor measurements (e.g. accelerometers, strain gauges, environmental monitoring) (i.e. new problem that is determined based on measurement of acoustic signal level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include responsive to determining the new problem is a malfunction of the asset, updating the digital twin to include information about the new problem as taught by Knezevic into the updating of digital twin of Chapin as modified by Linares, Holzrichter Liu, Yardibi and Uhi since the technique of Knezevic is applied on update of digital twin. Therefore, this technique of inspection and instrumentation significantly reduces, if not eliminates, the uncertainty associated with operating conditions since it allows for continuous updates the digital twin to reflect the true state of the asset and its environment (Knezevic, para13).

Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over  Chapin  in view of Linares  and further in view of Holzrichter and further in view of  Liu and further in view  Yardibi and further in view of Johnson et al. (US 20180039249 A1)(hereinafter Johnson).
Regarding claim 7 and 14 the combination of Chapin, Linares, Holzrichter Liu, and Yardibi teaches the limitations of claim 1 and 8 respectively.
	Chapin further teaches capturing, by the one or more computer processors (Fig 3, processor 112), a real-time audio input of an asset (Para[0025], line 18-25, “ The asset data 114 can include various data, such as but not limited to, sensor data, process data (e.g., process log data), operational data, monitoring data, maintenance data, parameter data, measurement data, performance data, industrial data, manufacturing data, machine data, asset data, equipment data, device data, meter data, real-time data, historical data, environmental data, audio data, image data, video data, and/or other data .” Also   based on Para [0025], line 26-29, “In an aspect, a digital twin model from the set of digital twin models can be a digital simulation of a physical component associated with the asset data 114 that provides an approximate real-time status and/or an approximate real-time condition for the physical component”); and 
	The combination of Chapin, Linares, Holzrichter, and Liu is silent with regards to updating, by the one or more computer processors, the digital twin of the asset with near real-time audio input.  
	Johnson teaches updating (Fig 6, S660, “Operational adjustment”), by the one or more computer processors (Fig 7), the digital twin of the asset (Para[0065], line 8-13, “One or more outputs from the digital twin 117 may also effect changes or modifications (block S660) with respect to  the installed product 102 and/or one or more components thereof”)    with the real-time audio input (Para[0064], line 1-2, “At S650, the sensor data received at S640 is applied as input to the digital twin 117”. According to Para [0016], line 25-27, “To give just a few examples of the types of sensors, there may be sensors to detect temperature, light, pressure, sound, and motion. In addition to sensors that provide data”. So, these sound sensors can be part of real time (As per Para [0046], line 23-25, “This virtual version of the actual system exists in historical time domain, the current and simulated future domain (i.e. real time). The asset models are exercised through the time domain”) audio data “).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement updating, by the one or more computer processors, the digital twin of the asset with the real-time audio input as taught by Johnson into the digital twin of Chapin as modified by Linares, Holzrichter, and Liu since the technique of Johnson is applied on digital twin. Therefore, this Therefore, this technique would facilitate to adjust digital twin model based on audio model and facilitate correct diagnostic for equipment.

Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered
With regards to remarks about “Claim Rejection 35 USC 112(a)” the arguments are not persuasive. Examiner respectfully disagree for following reasons:
	Applicant argues: “Claims 7 and 14 are rejected under 35 U.S.C. § 112(a) as allegedly as being indefinite. Applicant traverses this rejection. Regarding claim 7 (and similarly claim 14), "...digital win. updates itself from multiple sources to represent its near real-time status..." lacks proper support (i.e., no mention that update happens with real-time audio input) per Office Action (page 3). Applicant has amended claims 7 and 14 to include the word "near" instead of merely, "real time" which is supported in paragraph 10.”
	Examiner respectfully disagree for following reason:
Amended claim 7 recites – “capturing, by the one or more computer processors, the real-time audio input of the asset; and updating, by the one or more computer processors, the digital twin of the asset with near real-time audio input.”
Specification, Para [0010] it is stated – “A digital twin continuously learns and updates itself from multiple sources to represent its near real-time status, working condition or position. A digital twin also integrates historical data from past machine usage to factor into its digital model.”
As mentioned in above paragraph the “digital twin” updates itself from multiple sources. After the update it presents its “near real time status”. Nowhere in specification it is mentioned that the “digital twin” is updated by “near real time status”. Rather “near real time status” is the result of update.
Thus, this term has no support from written description and hence rejected with 112(a).
Claim 14 is rejected for similar reason.
With regards to remarks about “Claim Rejection 35 USC 103” the arguments are not persuasive. Examiner respectfully disagree for following reasons:
	Applicant argues:	“For at least these reasons, CHAPIN, LINARES, HOLZRICHTER, LIU nor YARDIBI does not disclose all the features of the independent claims 1, 8 and 15 (claims 8 and 15 has been amended with similar language to claim 1).”
	Examiner respectfully disagree for the following reason:
Yardibi clearly teaches the amended limitations. Please check the rejection presented above for details.
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Logan et al.  (US 20180158288 A1) - This art discusses detection of condition of household apparatus based on the sound.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/30/2022